DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is response to the preliminary amendment filed on 06/23/2022.
Claims 1-20 have been canceled.
Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11445332. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 11445332 with obvious wording variations.
Present Application
U.S. 11445332
Claim 21 (New): A storytelling system comprising: 
a plurality of location-based content (LBC) servers and a plurality of LBC effects databases for use in a real-world story venue; 
a computing platform communicatively coupled to the plurality of LBC servers and the plurality of LJBC effects databases, the computing platform having a hardware processor and a system memory storing a software code: 

a user database accessible by the computing platform, the user database storing a user model associated with a user of a user device; the hardware processor configured to execute the software code to: select, using at least one of a known user preference or an inferred user preference included in the user model associated with the user device, a first LBC effect associated with an active story arc of a story template for distribution to a first one of the plurality of LBC effects databases; distribute the first LBC effect associated with the active story are to the first one of the plurality of LBC effects databases to be instantiated by one of the plurality of LBC servers at an LBC interaction zone; predict, using the story template and the user model associated with the user of the user device, a next active story arc and a next destination LBC interaction zone for the user within the real-world story venue; designate, based on proximities to the predicted next destination LBC interaction zone, a second one of the plurality of LBC effects databases for 3 supporting the predicted next active story arc at the predicted next destination LBC interaction zone; and distribute a second LIC effect associated with the predicted next active story arc to the second one of the plurality of LBC effects databases for supporting the predicted next active story arc prior to arrival of the user device at the predicted next destination LBC interaction zone.
1. A storytelling system comprising: 

a plurality of location-based content (LBC) servers and a plurality of LBC effects databases for use in a real-world story venue; 
a computing platform communicatively coupled to the plurality of LBC servers and the plurality of LBC effects databases, the computing platform having a hardware processor and a system memory storing a software code; 

8. The storytelling system of claim 1, further comprising a user database accessible by the computing platform, the user database storing a user model associated with a user of the user device, and wherein the hardware processor is further configured to execute the software code to: select, using at least one of a known user preference or an inferred user preference included in the user model associated with the user device, the one or more of the at least one LBC effect associated with the active story arc for distribution to the designated one of the plurality of LBC effects databases.
9. The storytelling system of claim 8, wherein the hardware processor is further configured to execute the software code to: predict, using the story template and the user model associated with the user of the user device, at least one next active story arc and at least one next destination LBC interaction zone for the user within the real-world story venue; designate, based on proximities to the predicted at least one next destination LBC interaction zone, at least one of the plurality of LBC effects databases for supporting the predicted at least one next active story arc at the predicted at least one next destination LBC interaction zone; and distribute at least one other LBC effect associated with the predicted at least one next active story arc to the designated at least one of the plurality of LBC effects databases for supporting the predicted at least one next active story arc prior to arrival of the user device at the predicted at least one next destination LBC interaction zone.
the hardware processor configured to execute the software code to: receive a story selection data from a user device; obtain a story template corresponding to the story selection data, the story template including a plurality of story arcs each associated with at least one LBC effect; identify a location of the user device within the real-world story venue; determine, using the location of the user device, one of the plurality of story arcs as an active story arc of the story template; identify an LBC interaction zone within the real-world story venue for the at least one LBC effect associated with the active story arc; designate, based on respective proximities to the LBC interaction zone, one of the plurality of LBC servers and one of the plurality of LBC effects databases for supporting the active story arc; and distribute one or more of the at least one LBC effect associated with the active story arc to the designated one of the plurality of LBC effects databases; wherein the designated one of the plurality of LBC servers is configured to enable instantiation of the one or more of the at least one LBC effect associated with the active story arc at the LBC interaction zone.


Both sets of claims features of the instant application (claims 22-40) and U.S. 11445332 (claims 2-20) can be compared by using the table as shown above.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claims 21 and 31, Tseng (U.S. 8810599) discloses the augmented reality application 210 elects to display geo-coded information related to museums, art galleries, art stores, and public art (i.e. statues, murals, etc.) that are within the viewing range of the mobile device 202 when the user has not indicated a specific search string. As another example, the user data 228 may indicate a historical preference for Italian food. The augmented reality application 210 can create and present annotations associated with Italian restaurants within viewing range of the mobile device 202 when the user has not indicated a specific search string; Cowburn et al. (U.S. 20200410764) disclose detecting a client device within a geo-fence, the AR costume system may cause display of a request at the client device, wherein the request includes a set of AR costumes, and AR costume options. A user of the client device may provide inputs selecting an AR costume and one or more AR costume options in order to generate and associate an AR costume with the user account associated with the client device; Soule et al. (U.S. 20200320592) disclose to display information about the activity campaign on a display device in proximity to the exhibit, provide the information as a user vector to a recommendation engine, and, using the results of the recommendation engine, presents a relevant call-to-action to a second user to participate in the activity campaign; Gorur Sheshagiri et al. (U.S. 20190026936) disclose mobile devices 102 and 104 can present portions of the deployed graphical or audio content though corresponding display units, such as an HMD or lenses of augmented reality eyewear, and can establish an extended reality environment at each of mobile devices 102 and 104; Bhushan et al. (U.S. 11461408) disclose data visualization application 1814, in conjunction with extended reality module 1815, may further display content over the image of the environment (e.g., display augmented reality content over the live image) based on objects in the image and/or a proximity of the client device (e.g., any beacons and/or geofences in proximity); and Carnell (U.S. 20200156784) discloses the machine learning programs can use image recognition data from a collection of drones to better predict when to change fuzzy boundary 703 based on the types of pest animals predicted to be in geofenced area 701 during that time of year.  However, none of the prior art, taken in combination or alone, disclose to select, using at least one of a known user preference or an inferred user preference included in the user model associated with the user device, a first LBC effect associated with an active story arc of a story template for distribution to a first one of the plurality of LBC effects databases; distribute the first LBC effect associated with the active story are to the first one of the plurality of LBC effects databases to be instantiated by one of the plurality of LBC servers at an LBC interaction zone; predict, using the story template and the user model associated with the user of the user device, a next active story arc and a next destination LBC interaction zone for the user within the real-world story venue; designate, based on proximities to the predicted next destination LBC interaction zone, a second one of the plurality of LBC effects databases for 3 supporting the predicted next active story arc at the predicted next destination LBC interaction zone; and distribute a second LIC effect associated with the predicted next active story arc to the second one of the plurality of LBC effects databases for supporting the predicted next active story arc prior to arrival of the user device at the predicted next destination LBC interaction zone.
	For claims 22-30 and 32-40, the claims are dependent on claims 21 and 31.  Therefore, the claims are also allowed.  However, claims 21-40 wouldn’t be allowable if the ground of nonstatutory double patenting is not overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/03/2022